          Case 1:18-cr-00820-JSR Document 22 Filed 04/12/19 Page 1 of 1




                                                             April 12, 2019

 BY ECF

 Honorable Jed S. Rakoff
 U.S. District Judge
 500 Pearl Street
 New York, NY 10007

       Re:    United States v. Cesar Altieri Sayoc
              18 Cr. 820 (JSR)

 Dear Judge Rakoff:

       The defense respectfully submits this letter in response to the Court’s April 5,
 2019 order. At this time, the Federal Defenders is not seeking to withdraw as counsel
 or requesting that Mr. Sayoc’s plea be vacated. The defense agrees, however, that
 CJA counsel should be appointed for the limited purpose of counseling Mr. Sayoc on
 any possible conflicts of interest and on the issues raised in his letters to the Court.

                                                Respectfully submitted,

                                                 /s/
                                                Sarah Baumgartel
                                                Amy Gallichio
                                                Ian Marcus Amelkin
                                                Assistant Federal Defenders
                                                52 Duane Street, 10th Floor
                                                New York, NY 10007
                                                (212) 417-8733

cc:   United States Attorney’s Office, SDNY
